Citation Nr: 1227517	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-31 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of right hand cold weather injury.  
 
2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of left hand cold weather injury.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of right foot cold weather injury.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of left foot cold weather injury.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to March 1949 and from February 1952 to March 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a special claims processing unit ('Tiger Team') at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, determined that new and material evidence had not been submitted to reopen the claims.  The RO in Portland, Oregon, currently has jurisdiction of the claims.  

The Veteran requested a hearing before the Board in his July 2010 VA Form 9.  The RO informed the Veteran that his requested hearing had been scheduled for June 2012.  See April 2012 letter.  The Veteran, however, failed to report for the scheduled hearing.  The Board acknowledges a VA physician's April 2012 statement in which it was noted that the Veteran had recently been assigned to Home Based Primary Care Team as he was unable to travel out of the house any longer.  See VA Form 21-4138 located in the Virtual VA folder.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the issues on appeal.  

The Veteran seeks to reopen claims for entitlement to service connection for residuals of a cold weather injury to his bilateral hands and bilateral feet.  Service connection for these claimed disabilities was denied in an August 1990 Board decision in which the conclusion of law was that the Veteran did not have residuals of frozen feet and hands which were incurred in or aggravated by service.  In other words, the Veteran did not have evidence of a current disability affecting his bilateral hands and/or feet and no evidence that any claimed residuals were etiologically related to service.  

When a Veteran seeks to reopen a previously denied claim, VA must notify him of the evidence that is needed to reopen the claim as well as the evidence that is needed to establish entitlement to the underlying claim.  More specifically, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the RO informed appellant of the need to provide new and material evidence in order to reopen the claims, the notice sent by the RO did not meet the requirements as stipulated in Kent.  See February 2009 letter.  This must be rectified on remand.  

The Veteran has reported being in receipt of benefits from the Social Security Administration (SSA).  See August 2009 VA Form 21-4138 located in the Virtual VA folder.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).

The Veteran testified at a hearing before a Decision Review Officer in November 1989 that he was seen by a doctor at the VA Hospital in Roseburg in 1986 and was told he had nerve damage in his feet.  Review of the claims folder does not reveal that any VA treatment records dated prior to August 2004 have been obtained.  In addition, review of the VA treatment records that have been associated with the claims folder indicates that the Veteran may have been receiving treatment at the VA facility in Roseburg prior to August 2004.  On remand, efforts should be made to obtain any outstanding VA treatment records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Recent VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide notice to the Veteran regarding what evidence is needed to reopen his previously denied claims for service connection for residuals of a cold weather injury to his bilateral hands and bilateral feet, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran must be informed of the basis for the previous denial in the August 1989 Board decision (i.e., that there was no evidence the Veteran had residuals of frozen feet and hands (i.e., a current disability) which were incurred in or aggravated by service), and of what the evidence must show in order to reopen this particular claim.

2.  Obtain the Veteran's complete treatment records from the VA Roseburg Healthcare System dated before August 2004 (in particular records dated in the late 1980s) and since January 2009.  If any of the records requested prior to August 2004 are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

3.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the issues on appeal.  If any of the claims remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



